ACCEPTED
                                                                                          03-14-00530-CR
                                                                                                  5043754
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                     4/27/2015 1:20:49 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                                03-14-00530-CR

GRAHAM JAY SONNENBERG                                            FILED
                                                    IN THE COURT OF    IN
                                                                    APPEALS
                                                                 3rd COURT OF APPEALS
                                                                     AUSTIN, TEXAS
VS.                                                              THIRD 1:20:49
                                                                 4/27/2015 DISTRICT
                                                                                 PM
                                                                   JEFFREY D. KYLE
                                                                         Clerk
STATE OF TEXAS                                       SITTING IN AUSTIN, TEXAS


                 MOTION FOR EXTENSION OF TIME
                   TO FILE APPELLANT'S BRIEF

To the Court of Appeals, Third Supreme Judicial District:

      Now comes GRAHAM JAY SONNENBERG, Appellant, by and through his

attorney of record in the above entitled and numbered cause, and files this his Motion

for Extension of Time in which to file Appellant's Brief, and would show the

following:

                                         I.

      On August 15, 2014, in the 427th District Court of Travis County, Texas in

Cause No. D-1-DC-14-904026 entitled The State of Texas v. GRAHAM JAY

SONNENBERG, the Appellant was convicted of the offenses of

      COUNT ONE (alleged to have been committed on October 29, 2012),
      Aggravated Assault Bodily Injury with a Deadly Weapon. Defendant
      sentenced to twenty years confinement; and

      COUNT TWO (alleged to have been committed on October 29, 2012),
      Assault Strangulation Enhanced. Defendant was sentenced to sixteen
      years confinement.

                                                                                      1
                                         II.

      On August 15, 2014, and within the time required by the Texas Rules of

Appellate Procedure Appellant filed his written Notice of Appeal to the Court of

Appeals for the Third Supreme Judicial District of Texas.

                                         III.

      A Motion for New Trial was filed on the August 15, 2014, and was overruled

by the court by operation of law.

                                         IV.

      The Record on Appeal was timely filed and the Appellant's Brief in this case

is due to be filed not later than April 27, 2015, a date which is less than 15 days

preceding the effective filing date of this motion for extension of time.

                                         V.

      That Appellant now makes his third request for an extension of time in which

to file Appellant's Brief. The period of time requested is an additional fourteen (14)

days, or until May 11, 2015.

                                         VI.

      The facts relied upon to reasonably explain the need for an extension of time

are as follows: the undersigned counsel is the only attorney representing Appellant

and is Court Appointed; counsel has been engaged in the preparation for and


                                                                                    2
trial/hearing of various matters which have prevented counsel from preparing

Appellant’s Brief.

      WHEREFORE, PREMISES CONSIDERED, Appellant requests this motion

for extension of time be granted and that the Court extend the time for the filing of

Appellant's Brief for a period of fourteen (14) days or until May 11, 2015.


                                             Respectfully Submitted,

                                             LAW OFFICE OF DON MOREHART
                                             316 West 12th Street, Suite 313
                                             Austin, Texas 78701
                                             Telephone 512-551-0404
                                             Telecopier 512-551-0405
                                             Don@MorehartLaw.com
                                             ATTORNEY FOR APPELLANT

                                             _ /s/ Don Morehart __
                                             DON MOREHART
                                             SBN 14423700



                         CERTIFICATE OF SERVICE
      By my signature above/below, I hereby certify that a true and correct copy of
the above and foregoing was served upon the State’s Attorney, Travis County District
Attorney, VIA FAX to Appellate Section Fax 512-854-4206 on April 27, 2015.


                                             _ /s/ Don Morehart __
                                             Don Morehart




                                                                                   3